Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is September 27, 2018. This Office Action is in response to the amendment and remarks filed August 23, 2022. This action is a FINAL REJECTION.
	Response to Arguments
Applicant’s amendment changed the scope of the claimed subject matter, thereby requiring further consideration and/or search of the prior art. 
Applicant's arguments regarding currently-amended claims 1, 2, 3, 4, 5, 6, 7, 8  have been fully considered but are not persuasive. As best understood by Examiner , Applicant makes the following seven arguments. 
First, Applicant argues  (See “REMARKS”, first page, last paragraph through second page, first paragraph):
“Applicant submits that Sinha fails to anticipate the highlighted claim 1 features. In the present Office Action, it is suggested that a vertical path that includes a combination of an uppermost metal layer, a contact, and a wire bond is equivalent to the recited second interface. However, this combination of components is not used as a vertical signal route between a bottom die and a top die that is vertically stacked on the bottom die. Sinha discloses these contrasting features in the following:…”

This is not found to be persuasive. Currently-amended Claim 1 is a product claim. Note currently-amended Claim 1 does not recite “a vertical path” as suggested by Applicant. Rather, currently-amended Claim 1 recites “a current is conveyed through the first interface to the second semiconductor die by both of a second interface and a third interface used in vertical signal routes between the first semiconductor die and the second semiconductor at different, non-adjacent,  locations on the first semiconductor die.” As noted in the rejection of currently-amended Claim 1 below – Examiner interprets SINHA’s structures 230 (para [0037] and 286 para [0044] as the required “vertical signal routes” operating as recited in the claim.  Examiner notes that, a product claim, any recitation must result in a structural difference from the prior art in order to patentably distinguish the claimed invention over the prior art. Second, note the prior art structure of Sinha is capable of performing the operational feature of the recitation since the current’s path, which conveys from Sinha’s power node 275 and along all conductive structures on the first and second semiconductor die, results in “a current is conveyed through the first interface to the second semiconductor die by both of a second interface and a third interface used in vertical signal routes between the first semiconductor die and the second semiconductor” die as required by currently-amended Claim 1 – since both Sinha’s “a second interface” and “a third interface” are conductive.
Second, Applicant argues  (See “REMARKS”, third page, first paragraph, in the middle of the paragraph):
“On page 6 of the present Office Action, it is stated that “Examiner interprets the second interface 228 as located in direct physical contact with contact 277 as shown in FIG. 2.” However, the intermediate contact 277 and the wire bond 279 are not used as a vertical signal route between the bottom die 210 and the top die 250 that is vertically stacked on the bottom die 210.”

This is not found to be persuasive. Currently-amended Claim 1 does not require or recite any structures that are to be “used as a vertical signal route” as suggested by Applicant’s argument above. Rather, currently-amended Claim 1 requires “both of a second interface and a third interface used in vertical signal routes between the first semiconductor die and the second semiconductor” die. SINHA discloses such an operational requirement as noted in the rejection of currently-amended Claim 1 below. Examiner notes that the feature upon which Applicant appears to rely in the above argument: i.e., “used as a vertical signal route”, are not recited in currently-amended Claim 1. Rather, currently-amended Claim 1 recites “used in vertical signal routes” – not “used as vertical signal routes”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Third, Applicant argues  (See “REMARKS”, third page, last paragraph through fourth page, first line):
“As shown earlier, claim 1 includes the features “wherein responsive to a potential being applied to a power node of the first semiconductor die, a current is conveyed through the first interface to the second semiconductor die by both of a second interface and a third interface used in vertical signal routes between the first semiconductor die and the second semiconductor at different, non-adjacent, locations on the first semiconductor die.” In contrast to these features, the above Figure 2 of Sinha illustrates that current is conveyed through the path indicated by arrow 291 in a direction from the peripheral input structure 275 and the uppermost layer 228 to the via 221. Sinha discloses “a bottommost layer 222 of the first interconnect layers 220 may be coupled to the first active device layer 212 using a via 221.” (See Sinha, para. 35). This direction of current flow is away from the top die 250 to the via 221, rather than through the via 221 to the top die 250.”

This is not found to be persuasive. Examiner notes, as a point of fact, that the recitation ““wherein responsive to a potential being applied to a power node of the first semiconductor die, a current is conveyed through the first interface to the second semiconductor die by both of a second interface and a third interface used in vertical signal routes between the first semiconductor die and the second semiconductor at different, non-adjacent, locations on the first semiconductor die.” is an operational feature of the product of currently-amended Claim 1. For a product claim, any recitation must result in a structural difference from the prior art in order to patentably distinguish the claimed invention over the prior art. See the rejection of currently-amended Claim 1 as to how SINHA discloses this operational feature. 
Fourth, Applicant argues  (See “REMARKS”, fourth page, first paragraph):
“In addition, if the polarity of the signal applied to the wire bond 279 is reversed, such as changing the voltage level on the wire bond 270 from a power supply voltage level to a ground reference voltage level, the current would be conveyed through the via 221 to the wire bond 279, rather than conveyed through the via 221 to the top die 250. With the transition from the power supply voltage level to the ground reference voltage level on the wire bond 279, current would also be conveyed from the second interconnect layer 260 of the top die 210 to the wire bond 279. Therefore, the top die 210 would not be able to receive the current conveyed through the via 221. Accordingly, the monolithic 3D IC 200 of Sinha does not disclose a current is conveyed through the first interface as recited. For at least these further reasons, claim 1 is not anticipated by Sinha.”

This is not found to be persuasive. This argument is of no moment since currently-amended Claim 1 makes no operational requirement regarding a condition under which the polarity of a signal applied is reversed. The limitation argued above is not recited by currently-amended Claim 1.
Fifth, Applicant argues, regarding previously-presented, dependent Claim 2  (See “REMARKS”, fourth page, last paragraph):
“Although Sinha illustrates in Figure 2 that some vias 221 are aligned with the uppermost layer 228 while other vias 221 are unaligned with the uppermost layer 228, the uppermost layer 228 is a single interface used as a single signal route between the top die 210 and the bottom die 250. As described earlier, Sinha fails to anticipate “both of a second interface and a third interface used in signal routes between the first semiconductor die and the second semiconductor at different, non-adjacent, locations on the first semiconductor die.” Therefore, Sinha fails to anticipate the further features of claim 2.”

This is not found to be persuasive. Examiner does not concur with Applicant’s interpretation of the structures of SINHA. Examiner relies on SINHA for its disclosure of “a second interface” and “a third interface”, as recited by previously-presented, dependent Claim 2, as noted in the rejection of previously-presented, dependent Claim 2 below. 
Sixth, Applicant argues, regarding currently-amended, dependent Claim 3 (See “REMARKS”, fifth page, top paragraph):
“Sinha discloses that the “first tier 210 may include a first active device layer 212, where the first active device layer 212 may include various doped regions that form one or more transistors 214 in the layer 212.” (See Sinha, para. 35). However, the one or more transistors 214 in the layer 212 are below the vias 221. Therefore, Sinha fails to anticipate the further features of claim 3.”

This is not found to be persuasive. Examiner does not concur with Applicant’s interpretation of SINHA and the phrase “below the vias 221” as argued above. Examiner relies on SINHA for its disclosure of “a plurality of transistors below the third interface and above the first interface”, as recited by currently-amended, dependent Claim 3, as noted in the rejection of currently-amended, dependent Claim 3 below. 
Seventh, Applicant argues, regarding currently-amended, dependent Claim 6  (See “REMARKS”, fifth page, second to last paragraph):
“As illustrated in Figure 2 of Sinha, a dielectric layer 205 is used between the top die 210 and the bottom die 250. However, the top die 210 does not include “an insulated portion of a wafer backside aligned with the given interface.” Therefore, Sinha fails to anticipate the further features of claim 6.”

This is not found to be persuasive. Examiner does not rely on SINHA to anticipate currently-amended, dependent Claim 6, as suggested by Applicant. Rather, currently-amended, dependent Claim 6 is rejected under 35 USC § 103 as noted in the rejection below.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the second semiconductor” in line 11. There is insufficient antecedent basis for this limitation in the claim because there is no prior reference to a second semiconductor. Examiner presents the following amendment for consideration (See MPEP § 2173.05(e)): "the second semiconductor die”. For the purpose of compact prosecution, Examiner will interpret claim 1 based on this Examiner-suggested amendment.
Claims 2 – 9 are indefinite because they are dependent on Claim 1, which is indefinite for the reason(s) noted above.
	.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 7, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SINHA ‘600 (US 2017/0365600 A1; pub. date December 21, 2017; S. P. Sinha et al.)
Regarding Claim 1: SINHA ‘600 discloses a system 200 ([0034], “3D IC 200”; See FIG. 2 embodiment), comprising:

    PNG
    media_image1.png
    542
    485
    media_image1.png
    Greyscale


a first semiconductor die 210 ([0034], “first tier 210”); and a second semiconductor die 250 ([0034], “second tier 250”) stacked vertically on the first semiconductor die 210 (See FIG. 2 noted above; See also [0034], “…where the tiers are adjacent to, and disposed on top of, one another.”); wherein the first semiconductor die 210 includes: a first interface 221 ([0035], “vias 221”) configured to receive one or more signals; one or more metal layers 222, 224, 226 ([0035], “…interconnect layers 222, 224, 226, ..”) above the first interface 221; wherein responsive to a potential being applied to a power node 275 ([0038], “at least one peripheral input structure 275”; See FIG. 2 above) of the first semiconductor die 210, a current 293 is conveyed through the first interface 221 to the second semiconductor die 250 by both of a second interface 228 and a third interface 228 used in vertical signal routes 230 ([0037], 286 ([0044]) between the first semiconductor die and the second semiconductor at different, non-adjacent, locations on the first semiconductor die 210 (Note SINHA ‘600’s second and third interfaces are both labeled 228; Examiner interprets the second interface 228 as located in direct physical contact with contact 277 as shown in FIG. 2; Note also Sinha’s current “conveys through” is an operational requirement, and, since Sinha’s current path, which would convey from Sinha’s power node 275 and along all conductive structures on the first and second semiconductor die (note Sinha’s second interface and third interface are conductive), results in “a current conveyed through the first interface to the second semiconductor die” as required by Claim 1). 
Regarding Claim 3: SINHA ‘600 discloses the system as recited in claim 1, wherein the first semiconductor die 210 further comprises a plurality of transistors 214 ([0035], “one or more transistors 214 in the layer 212.”) below the third interface 228 and above the first interface 221 (See FIG. 2; Note transistors 214 are “above” 221 relative to a point-of-view relative to the top surface of substrate 212).
Regarding Claim 4: SINHA ‘600 discloses the system as recited in claim 1, wherein the first interface 221 of the first semiconductor die 210 comprises a through silicon via interconnect that does not fully traverse the first semiconductor die 210 (See FIG. 2). 
Regarding Claim 8: SINHA ‘600 discloses the system as recited in claim 1, wherein the second semiconductor die 250 provides a different functionality than the first semiconductor die 210 (Note the second semiconductor die 250 functions to provide external electrical contact by way of bumps 280, a function not provided by first semiconductor die 210). 
Regarding Claim 2: SINHA ‘600 discloses the system as recited in claim 1, wherein the second interface 228 is aligned with the first interface 221 and the third interface is unaligned with the first interface 221 (Examiner interprets the first interface 221 to be the vias located in the electrical path on the right-hand-side of the first die and in electrical contact with structure 277).
Regarding Claim 5: SINHA ‘600 discloses the system as recited in claim 1, wherein one or more of the second interface 228 and the third interface 228 comprises: one or more bonding pad vias 277 connected to the one or more metal layers 222, 224, 226; and a bonding pad interface comprising one or more bump interconnects (See FIG. 2 and note structure 279 is connected electrically and physically to a structure interpreted as a bonding pad interface located between structure 279 and 277; See also [0039]).
Regarding Claim 7: SINHA ‘600 discloses the system as recited in claim 5, wherein the second semiconductor die 250 comprises a through silicon via interconnect 230 (“MIV 230”, [0041]) aligned with one of the second interface 228 and the third interface for transferring signals between the second semiconductor die 250 and the first semiconductor die 210 (See [0041]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over SINHA ‘600 as applied to Claim 1; further in view of DO (US 2020/0091112 A1; pub. date March 19, 2020).
Regarding Claim 6: SINHA ‘600 discloses the system as recited in claim 1 as noted above, wherein the second semiconductor die 250 has no contact or via at a given interface of the second interface and the third interface (Note Sinha’s second semiconductor die 250 and first semiconductor die 210 are separated from each other by a dielectric layer 205. Because of such a structure, any contact or via of the second semiconductor die 250 is at the dielectric layer 205 and not at one of the second interface and third interface of the first semiconductor die).
SINHA ‘600 is silent regarding further including an insulated portion of a wafer backside aligned with the given interface. However, DO teaches, in the same field of endeavor (“STACK PACKAGES INCLUDING STACKED SEMICONDUCTOR DIES”; Abstract), stacking a wafer backside along an insulated portion of a wafer backside aligned with a given interface 292 (“second edge portion”, [0040]); See [0023], “…and various dielectric layers electrically insulating the various metal layers from each other”; See FIG. 2 below):

    PNG
    media_image2.png
    423
    642
    media_image2.png
    Greyscale





Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify SINHA ‘600 to achieve Claim 6, based on the teachings of DO noted above. The motivation to do so would have been to vertically and partially overlap first and second semiconductor dies to advantageously form a compact-size, stacked system (See DO, [0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



 /SHAHED AHMED/ Primary Examiner, Art Unit 2813